37 A.3d 449 (2012)
209 N.J. 234
In the Matter of Michael Scott KLEIN, an Attorney at Law (Attorney No. XXXXXXXXX).
Nos. D-29 September Term 2011, 069447.
Supreme Court of New Jersey.
January 11, 2012.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-137, concluding that as a matter of final discipline pursuant to Rule 1:20-13(c), MICHAEL SCOTT KLEIN of WARRINGTON, PENNSYLVANIA, who was admitted to the bar of this State in 1994, should be suspended from the practice of law for a period of three years based on respondent's plea of guilty in the United States District Court for the Eastern District of Pennsylvania to tax evasion, in violation of 26 U.S.C. § 7201 and to criminal conspiracy to defraud the United States, in violation of 18 U.S.C. § 371, conduct that in New Jersey violates RPC 8.4(b) (commission of a criminal act that adversely reflects on the attorney's honesty, trustworthiness or fitness as a lawyer) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that MICHAEL SCOTT KLEIN is suspended from the practice of law for a period of three years and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.